STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-1919

                                     Julie L. Pfeiffer,
            Trustee on behalf of the heirs and next of kin of Dale R. Pfeiffer,
                                        Appellant,

                                            vs.

                                 Allina Health System,
              d/b/a Allina Hospitals & Clinics Behavioral Health Services,
                               and d/b/a United Hospital,
                                      Respondent,

                           Paul A. Ekberg, D. O., P. A., et al.,
                                      Defendants.

                                  Filed July 21, 2014
                                Reversed and remanded
                                   Huspeni, Judge*

                             Ramsey County District Court
                               File No. 62-CV-13-2607

Kay Nord Hunt, Lommen, Abdo, Cole, King & Stageberg, P.A., Minneapolis, Minnesota;

David E. Wandling, Wandling Law Group, PC, Minnetonka, Minnesota; and

Stephen P. Watters, Watters Law Office, Minnetonka, Minnesota (for appellant)

Rebecca Egge Moos, Jessica L. Klander, Bassford Remele, P.A., Minneapolis, Minnesota
(for respondent)

Patrick Stoneking, Robins, Kaplan, Miller & Ciresi, L.L.P., Minneapolis, Minnesota; and

Lori L. Barton, Harper & Peterson, P.L.L.C., Woodbury, Minnesota (for amicus curiae
Minnesota Association for Justice)



*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
         Considered and decided by Ross, Presiding Judge; Bjorkman, Judge; and Huspeni,

Judge.

                                      SYLLABUS

         A curative expert affidavit filed by a medical-malpractice plaintiff under the safe-

harbor provision of Minnesota Statute § 145.682, subd. 6(c) (2012) is not subject to the

filing deadlines detailed in general rule of practice 115.03.

                                        OPINION

HUSPENI, Judge

         On appeal from dismissal of her medical-malpractice action, appellant argues that

the district court erred in determining that Minnesota Statute § 145.682, subd. 6(c)

(2012), governing the filing of affidavits of expert disclosure, is subject to the filing

deadlines set forth in rule of general practice 115.03. We reverse and remand.

                                           FACTS

         Factual Background

         The present action arises out of a medical malpractice action brought by appellant

Julie L. Pfeiffer (appellant) against respondent Allina Health System, d/b/a Allina

Hospitals & Clinics Behavioral Health Services, and d/b/a United Hospital, (respondent

or Allina) and Paul A. Ekberg, D. O., P. A., and Paul A. Ekberg, D.O. (Ekberg) following

the death of appellant’s husband, Dale Raymond Pfeiffer (decedent), on January 9, 2010.

         On January 7, decedent informed his wife that he was distressed because he had

made a mistake at work. Decedent decided to spend the night at his parents’ house. At

about 1:45 a.m. on January 8, 2010, decedent’s parents awoke and found decedent


                                              2
standing in his bedroom, fully dressed, and staring into space. He began pacing in his

bedroom and indicated he was in trouble for taking files from work related to “national

security.” Decedent locked himself in a room in the basement and began striking his

forehead against a hard surface. He attempted to stab himself in the neck with a drill bit

and did stab himself in the neck several times with a mechanical pencil. Decedent’s

parents became alarmed when they saw blood on the floor and called 911 to request help.

Sheriff’s Department officers responded to the emergency call and noted that decedent

appeared to have self-inflicted puncture wounds on his head. An ambulance from Allina

Medical Transportation arrived at the scene and transported decedent to United Hospital

for a psychological evaluation.

      Upon decedent’s arrival at the hospital, an emergency room physician treated and

closed decedent’s head wounds. Decedent went into the restroom and emerged with his

wounds open and bleeding profusely. An admitting physician determined that decedent

had inflicted the wounds upon himself and ordered “intensive” patient monitoring for

him. “Intensive” monitoring requires hospital staff to monitor the patient at least once

every fifteen minutes and to keep the bathroom door locked in order to prevent

unsupervised use of the restroom. Decedent was voluntarily admitted to the hospital and

placed in a mental health room pending further evaluation and psychiatric assessment.

      On January 8, decedent was assigned to defendant Dr. Ekberg, a psychiatrist

affiliated with the hospital.1 Ekberg, an independent practitioner with a private practice


1
  Each patient admitted to the hospital is assigned to an attending physician. The patient
is then admitted to a general pool of patients called the “psychiatry call group.” Patients

                                            3
within the community, participated in the hospital’s call-sharing agreement to provide

psychiatric services to the hospital’s patients. He met with decedent and determined that

he should be admitted for “stabilization, safety and further evaluation.” Ekberg reduced

decedent’s monitoring level from “intensive monitoring” to “close monitoring,” the only

difference being that the patient’s bathroom is unlocked. In addition, Ekberg issued an

order authorizing a four-hour BHS Therapeutic Pass allowing decedent to leave the

psychiatric unit with a family member.

       On January 8, appellant went to the hospital to visit her husband and speak with

the doctor. She met with Paula Boeckmann, a registered nurse in the mental health unit,

who stated that Ekberg had left the hospital for the day and was not expected to return.

Boeckmann did not enter appellant’s information into the computer or contact the on-call

doctor to meet with decedent’s family. The protocol within the hospital is that if a family

member wishes to speak to a doctor, a staff member pages the doctor, enters the request

into a computer with the family member’s name and contact information, or pages the

on-call doctor to address the family’s concerns.

       On January 8, Boeckmann granted decedent a therapeutic four-hour day-pass pass

for the vicinity of the hospital area. When appellant learned that decedent had been

granted a day pass and that she would be responsible for his care, she became “concerned

and scared.” Boeckmann informed appellant that a day pass was appropriate for decedent

and important for his well-being. Decedent accompanied his wife and his parents to the


admitted through the evening hours are assessed the following morning and assigned an
attending psychiatrist by one of the staff members.

                                            4
hospital cafeteria. After walking to the cafeteria, decedent and his wife sat and talked

quietly before returning to the in-patient psychiatric unit.

       On January 9 at approximately 1:30 p.m., Boeckmann again processed a four-hour

day pass for decedent. The pass indicated that decedent would be accompanied by his

spouse and did not require any medications from the pharmacy. With respect to the

destination, the day-pass restricted decedent to “[s]tay around [the] hospital.” The goal

of the pass was to “just go out and enjoy some family time.” Although the language on

the pass issued by Ekberg limited decedent’s movement to the hospital grounds,

Boeckmann encouraged appellant to take decedent for a drive so he could get some time

away from the hospital.

       During the drive, decedent became agitated and demanded to be taken to his

parent’s home. Appellant became frightened and said she was going to drive decedent

back to the hospital. At approximately 2:30 p.m., while their vehicle was stopped at a

stop light on the Marion Street overpass in St. Paul, decedent ran from the vehicle and

jumped over the Marion Street overpass fencing onto Interstate 94 below. He died

instantly from multiple traumatic injuries. His death was ruled a suicide.

       Procedural Posture

       The procedural posture of this case is complicated and encompasses more than

three years of litigation, personal and business bankruptcy filings, and numerous civil

court filings.




                                              5
       On May 9, 2011, appellant filed a complaint asserting claims for negligence2 and

vicarious liability against Allina and Ekberg in court file number 62-CV-11-4890 (the

2011 lawsuit). The complaint was brought in the name of “Julie L. Pfeiffer, Trustee on

behalf of the heirs and next of kin of Dale R. Pfeiffer.” Although appellant’s petition for

appointment of trustee was filed in Ramsey County district court on April 8, 2010 and

signed by a judicial officer on April 9, 2010, the judicially-signed petition was not filed

with the Ramsey County district court at the time appellant commenced the 2011 lawsuit.

On November 1, 2011, appellant submitted an expert affidavit of Robert I. Simon, MD,

DLFAPA. Simon is a licensed psychiatrist and forensic psychiatrist. He stated that, in

his medical opinion, Allina and Ekberg failed to meet the applicable standards of medical

care. On February 24, 2012, Allina moved to dismiss the 2011 suit pursuant to Minn.

Stat. § 145.682 and, in the alternative, moved for summary judgment arguing in part that

Simon’s expert affidavit was deficient. Although a hearing was originally scheduled for

this dispositive motion, it was cancelled due to a bankruptcy filing and resulting stay.3

       On January 4, 2013, appellant initiated the present lawsuit (the 2013 lawsuit) by

serving a complaint in her capacity as trustee, intending to correct the potential




2
  Although appellant styled her cause of action as a negligence claim, the gravamen of the
complaint sounds in medical malpractice and we analyze it as such. D.A.B. v. Brown,
570 N.W.2d 168, 171 (Minn. App. 1997).
3
  Ekberg filed for personal bankruptcy on March 12, 2012. There were various delays in
the case attributable to this bankruptcy filing. On August 17, 2012, the bankruptcy court
granted appellant relief from the automatic stay and allowed her to resume the civil
lawsuit against Allina and Ekberg.

                                             6
jurisdictional defect occasioned by the failure to file the 2010 appointment order.4

Simultaneously, appellant served an affidavit of expert review stating that the case had

been reviewed by an expert who was expected to testify that Allina deviated from the

applicable standard of care resulting in injury to the decedent. Allina submitted an

answer on January 17, 2013 alleging that the complaint was subject to the requirements

of Minn. Stat. § 145.682 and demanding that appellant fully comply with the statute.

       In March 2013, respondents moved to dismiss the 2011 lawsuit based on the fact

appellant was not a trustee when she initiated the action. On April 17, 2013, appellant

filed the 2013 lawsuit in district court and the parties appeared for a status conference.

The district court issued an order on April 18, 2013 addressing with some specificity the

relationship between the 2011 and 2013 lawsuits:




4
 In November 2011, appellant learned that the April 9, 2010 trustee-appointment order,
as signed by the judge, had not been filed with the district court administrator. Attempts
by the parties to stipulate to the delayed filing of the appointment order failed and Allina
and Ekberg urged appellant to dismiss the 2011 case and re-serve the complaint. The
district court later issued an order providing that “[t]he Order appointing Julie L. Pfeiffer
as Trustee, signed on April 9, 2010 is valid, and the Appointment of Trustee Case shall
be filed with the Court on November 30, 2011.” This order, along with the April 9, 2010
order appointing trustee, was filed with the court administrator on November 30, 2011.
On appeal, appellant appears to have adopted Allina’s earlier position that the 2011
lawsuit was “fatally flawed” due to its jurisdictional defect. Ortiz v. Gavenda, 590
N.W.2d 119, 122-23 (Minn. 1999). We have serious concerns about Allina’s conduct in
first acquiescing to the 2011 lawsuit, only to challenge it now on appeal. However,
because the district court ultimately did not address the issue of nullification we will not
address it for the first time on appeal.

                                             7
               . . .[T]he parties shall file papers, schedule hearings, and
               generally conduct this litigation only in [the 2011 lawsuit].

               The amended scheduling order signed on March 28, 2013,
               and filed on March 29, 2013, in [the 2011 lawsuit] is hereby
               incorporated by reference into [the 2013 lawsuit], is adopted
               in its entirety as the governing scheduling order in the
               litigation going forward, and is, for all purposes, a part of the
               record in that file.

               Hearing dates and times that have been obtained by the
               parties for motions pending in [the 2011 lawsuit] shall remain
               on the Court’s calendar, but shall be conducted as hearings in
               [the 2013 lawsuit], and the records of those hearings shall be,
               for all purposes, a part of the record in that file.

               All papers that have been filed by the parties related to
               motions pending in [the 2011 lawsuit] are hereby
               incorporated by reference into [the 2013 lawsuit] and are, for
               all purposes, a part of the record in that file.

         The April 18 order further stated that “[i]t is anticipated that [the 2013 lawsuit]

will be assigned to the undersigned judge as a related case to [the 2011 lawsuit].”

Appellant and Ekberg subsequently reached a settlement and the Ekberg defendants were

dismissed without prejudice from the action.

         On June 3, 2013, appellant submitted an amended expert affidavit of Dr. Simon

and an affidavit from a new expert, Carolyn Lucas-Dreiss (Lucas-Dreiss), a clinical nurse

specializing in the area of behavioral health. On June 4, 2013, a hearing was held on

Allina’s motions for dispositive relief. On June 5, 2013, the district court dismissed the

2011 lawsuit without prejudice.       On July 31, 2013, the district court declared that

appellant’s affidavits of expert review were insufficient under Minn. Stat. § 145.682,

subdivision 6, and dismissed the complaint in the 2013 lawsuit with prejudice in Allina’s

favor.

                                              8
       In its July 31, 2013 order (more fully discussed in the Analysis section of this

opinion) the district court ruled that Simon’s November 1, 2011 affidavit was “afflicted

with noncurable problems” and failed to meet the substantive requirements of the expert

review statute; that Simon’s opinions regarding Ekberg’s malpractice were irrelevant to

appellant’s claims against Allina; that the November 2011 affidavit was insufficient with

respect to Boeckmann, the only other individual identified by name in the affidavit,

because it failed to identify “nursing standards of care, deviations therefrom or a causal

link between such deviations and [decedent’s death];”5 that Dr. Simon’s November 2011

affidavit “was so riddled with fundamental problems that it did not qualify for curative

measures in the form of his amended affidavit and the new affidavit of Ms. Lucas-

Dreiss;” and that even if the safe-harbor provision applied, Dr. Simon’s amended expert

affidavit and Lucas-Dreiss’s expert affidavit, filed on June 3, 2013, were untimely under

Rule 115 of the Minnesota general rules of practice and lacked foundational reliability

under Minnesota Rule of Evidence 702. This appeal followed.




5
 The legislature set out specific requirements for the affidavit of expert disclosure. Minn.
Stat. § 145.682, subd. 4. To comply with this portion of the statute, the affidavit of
expert disclosure must (1) disclose specific details concerning the expert's expected
testimony, including the applicable standard of care, (2) identify the acts or omissions
that the plaintiff alleges violated the standard of care, and (3) include an outline of the
chain of causation between the violation of the standard of care and the plaintiff's
damages. Teffeteller, 645 N.W.2d at 428. The district court found that Simon’s affidavit
lacked all three elements and, with respect to Boeckmann, “[did] not explain the how and
the why this terrible suicide can be traced back to [Boeckmann] deviating from a
specified standard of nursing care.”

                                             9
                                          ISSUES

       I.     Did the district court err in dismissing medical-malpractice action,

concluding that appellant’s affidavit of expert disclosure was flawed to such a degree that

appellant could not avail herself of the statutory safe-harbor provision?

       II.    Did the district court err in dismissing medical-malpractice action, by first

characterizing the June 3 affidavits as curative affidavits, and then subjecting them to the

timeliness requirements of general rule of practice 115.03?

       III.   Did the district court abuse its discretion by invading the province of the

jury when it concluded that appellant’s expert affidavits lacked foundational reliability

under Minnesota Rule of Evidence 702?

                                        ANALYSIS

       Standard of Review

       Dismissal of a medical malpractice action for failure to comply with Minn. Stat.

§ 145.682 is reviewed for an abuse of discretion. See Anderson, 608 N.W.2d at 846

(“We will reverse a district court's dismissal of a suit pursuant to Minn. Stat. § 145.682

only if the district court abused its discretion.”); Stroud v. Hennepin Cnty. Med. Ctr., 556
N.W.2d 552, 555 (Minn. 1996) (“A trial court's dismissal of an action for procedural

irregularities will be reversed on appeal only if it is shown that the trial court abused its

discretion”). Statutory construction and other questions of law, however, are subject to

de novo review. Brown–Wilbert, Inc. v. Copeland Buhl & Co., 732 N.W.2d 209, 215

(Minn. 2007).




                                             10
       The parties appear to disagree about the applicable standard of review to be

applied by this court.     Not surprisingly, appellant urges a de novo standard and

respondent urges an abuse of discretion standard. Some of the determinations of the

district court require a deferential standard of review by this court; others we review de

novo. In addressing the several decisions of the district court, the applicable standard

will be identified.

                                            I.

       The district court erred in determining that the November 1, 2011 expert
       affidavit was “non-curable” to such a degree that the statutory safe-harbor
       provision could not apply.

       In order to establish a claim for medical malpractice, a plaintiff must show: (1) the

standard of care recognized by the medical community as applicable to the particular

defendant's conduct; (2) that the defendant departed from that standard; (3) that the

defendant's departure from that standard was a direct cause of the patient's injuries; and

(4) damages. Tousignant v. St. Louis Cnty., 615 N.W.2d 53, 59 (Minn. 2000). A

medical-malpractice plaintiff must meet two procedural requirements: first, the plaintiff

must serve with the complaint an affidavit of the plaintiff's attorney stating that the

attorney has reviewed the case with an expert and that in the expert's opinion the

defendant injured the plaintiff due to a deviation from the standard of care; second, the

plaintiff must serve an affidavit identifying the experts who will testify at trial, the

substance of their testimony, and a summary of the grounds for their opinions within 180

days of the commencement of the suit.            Minn. Stat. § 145.682, subds. 2-4 (2012);

Anderson v. Rengachary, 608 N.W.2d 843, 846 (Minn. 2000).


                                            11
       Addressing Simon’s November 2011 affidavit, the district court dismissed as

irrelevant any opinions regarding malpractice by Ekberg as supporting a claim against

Allina, inasmuch as Ekberg was not an employee of Allina. As to any reference to

Boeckmann in the affidavit, the district court stated: “Dr. Simon does not identify

nursing standards of care, deviations therefrom or a causal link between such deviations

and Dale Pfeiffer’s death.” The district court thereafter dismissed appellant’s complaint

for failure to comply with the statutory requirements. See Minn. Stat. § 145.682, subd.

6(c) (2012) (mandating that failure to comply with the requirements of the expert review

statute results in mandatory dismissal with prejudice of the lawsuit); Lindberg v. Health

Partners, 599 N.W.2d 572, 577-78 (Minn. 1999) (holding that Minn. Stat. § 145.682 is

unambiguous and requires strict compliance with its provisions).

       The expert review statute provides plaintiff with 45 days after a defendant moves

for dismissal to correct alleged deficiencies in an expert disclosure affidavit. Minn. Stat.

§ 145.682, subd. 6(c). This safe-harbor provision was added to correct a perception that

“meritorious medical malpractice claims were being dismissed where the expert

disclosure affidavit was only missing some technical information that could be

corrected.” Wesely v. Flor, 806 N.W.2d 36, 40 (Minn. 2011). The applicability of the

safe-harbor provision is a question of law subject to de novo review. Brown–Wilbert,

Inc., 732 N.W.2d at 215.

       In declaring that Simon’s affidavit “which appears to have been relied upon by

(plaintiff’s) counsel is afflicted with noncurable problems” the district court relied

principally on Brown-Wilbert, Inc., 732 N.W.2d at 209, an accounting-malpractice case


                                            12
arising under Minn. Stat. § 544.42 (2007). In that case, the Minnesota supreme court

held that a curative affidavit could be used to repair minor technical deficiencies in an

otherwise-sufficient expert affidavit and concluded that “it is also undoubtedly true that

an affidavit is not sufficient to satisfy the 180–day requirement if the deficiencies are so

great that it provides no significant information,” as “[a]ny other interpretation would

render the 180–day requirement meaningless.” Id. at 217-18.

       We find that Wesely v. Flor, 806 N.W.2d 36 (Minn. 2011), rather than Brown-

Wilbert, provides substantial guidance on the issue of the sufficiency of an initial expert

affidavit in a medical-malpractice case.      Wesely recognized that unlike the statute

addressing accounting malpractice in Brown-Wilbert, under which the district court

triggers the safe-harbor period when it finds the plaintiffs expert disclosure affidavit is

deficient, the medical-malpractice statute does not contemplate that a trial court will

make factual determinations regarding the sufficiency of the initial expert affidavit. Id.

Indeed, the safe-harbor period under section 145.682 “is an automatic, 45-day delay

before the court hears any arguments or makes any decisions regarding deficiencies in the

affidavit.” Id. at 41-42.

       The Wesely court concluded that Brown-Wilbert was distinguishable on both the

facts and the law and did not control in medical-malpractice cases arising under a

different statutory scheme. Id. at 41. With respect to Minn. Stat. § 145.682, the Wesely

court held that “[t]he statute plainly states that the safe-harbor period applies every time

the defendant moves to dismiss under Minn. Stat. § 145.682, subd. 6.” Id. at 41. Thus,

the safe-harbor period is not limited to only “certain types of deficiencies.” Id. Indeed,


                                            13
the Wesely court took such an expansive view of a plaintiff’s ability to cure that it

concluded that Minn. Stat. § 145.682 allows a plaintiff to submit an affidavit identifying

a new, previously undisclosed expert in order to cure any deficiencies in the initial

affidavit of expert disclosure. Id. at 44. Given Wesely’s broad treatment of the safe-

harbor provision in medical-malpractice cases, we find the district court erred in making

a factual determination that appellant’s first affidavit was so deficient that the safe-harbor

provision could not be utilized.6

                                               II.

                                              A.

       The district court erred in characterizing the June 3, 2013 expert affidavits as
       curative affidavits.

       In its order, the district court characterized Simon and Lucas-Dreiss’s June 3

affidavits as curative of Simon’s affidavit submitted in the 2011 action. Appellant argues

that this characterization deprived her of the full 180-day statutory period within which to

file expert affidavits—initial as well as curative—in the 2013 action. We agree.

       We are not insensitive to the fact that the procedural record here is exceedingly

complex, and that complexity added to the burden placed upon the district court as it

sorted through the arguments of the parties. As discussed above, the parties disagree, and

understandably so, with regard to whether the substantive issues addressed by the court

are based on the suit commenced in 2011, the suit commenced in 2013, or on a


6
 It is understandable that Simon’s November 2011 affidavit would emphasize the conduct
of Ekberg rather than that of Boeckmann, given that Ekberg was at that time still a
defendant in the 2011 lawsuit.

                                             14
coordination or combination of the two. The language of the district court’s April 18,

2013 order seems to support a decision by this court that by incorporating the scheduling

order, hearing dates and times, records, and all papers filed by the parties from the 2011

suit into the 2013 suit, reliance could reasonably be placed on both suits.

       It is uncontested that appellant initiated the 2013 suit on January 4 of that year,

and that the district court held its hearing on respondent’s motion to dismiss on June 4,

fewer than 180 days later. We conclude that the clear mandate of Minn. Stat. S 145.682,

as well as consistent compliance with the April 18, 2013 order, required that the district

court give appellant 180 days after commencement of her 2013 suit to serve affidavits

identifying the experts who would testify at trial, the substance of their testimony, and a

summary of the grounds for their opinions. Minn. Stat. § 145.682, subds. 2-4 (2012). By

dismissing the suit before the 180-day period had run, the district court erred.

       Given the tangled nature of the record here, it is possible to resolve the

determinative issues by examining, as did the district court, the record of all proceedings

since May 9, 2011 through June 4, 2013. Doing so, it seems to us, would be consistent

with the expansive interpretation of Minn. Stat. § 145.682 evidenced in Wesely v. Flor,
806 N.W.2d at 41-42.

                                               B.

       The district court erred in determining that the June 3, 2013 expert affidavits
       were untimely under Minn. Stat. § 145.682.

       As discussed above, we find that appellant was entitled to the full 180-day period

to file her expert affidavits. Our conclusion that this matter must be reversed and



                                             15
remanded is further bolstered by the district court’s mistaken application of rule 115.03

of the rules of general practice to the facts of this case7 when, in considering the June 3,

2013 affidavits as curative, it further ruled them to be untimely.

         The safe-harbor provision of Minn. Stat. S 145.682 provides that a hearing on a

motion to dismiss must be “at least 45 days from the date of service of the motion” and

that the curative affidavits must be served “before the hearing.” Minn. Stat. § 145.682,

subd. 6(c) (2012). Appellant submitted her affidavits on June 3, one day in advance of

the June 4 dispositive motion hearing date. The district court held the curative affidavits

were untimely. In doing so, the court theorized that Minn. Stat. § 145.682, subd. 6(c)

must be read in conjunction with rule 115.03 of the rules of general practice, which

requires a party responding to a dispositive motion under Minnesota rule of civil

procedure 56.03 to submit its opposition memorandum and any supplementary affidavits

“at least nine days prior to the hearing.”        Minn. R. Gen. Pract. 115.03(b) (2012).

Appellant and amici curiae argue that the district court’s holding conflicts with the plain

language of Minn. Stat. § 145.682 and is clearly contrary to the legislative intent. We

agree.

         The issue in this case is one of first impression, to wit: the interplay between

Minn. Stat. § 145.682, subd. 6(c), and Rule 115.03.             As a matter of statutory

interpretation, this question is subject to de novo review. Wesely, 806 N.W.2d at 39.

7
 Rule 115.03 is a general rule of practice. The general rules of practice “shall govern all
the district courts of the state.” Minn. Stat. § 484.33 (2012). They may be relaxed or
modified “in furtherance of justice.” Id. Enforcement of local rules, such as rule 115, is
left to the discretion of the district court. Hopkins by LaFontaine v. Empire Fire &
Marine Ins. Co., 474 N.W.2d 209, 212 (Minn. App. 1991).

                                             16
       District court procedures are governed by the rules of civil procedure unless

specifically excepted by the rules.    Minn. R. Civ. P. 1, 81.01.      The rules of civil

procedure arise from the supreme court’s power to regulate “the pleadings, practice,

procedure, and the forms” in civil actions. Minn. Stat. § 480.051 (2012). However, these

rules “shall not abridge, enlarge, or modify the substantive rights of any litigant.” Minn.

Stat. § 480.051 (2012). “[S]ubstantive law is that part of the law which creates, defines,

and regulates rights, as opposed to ‘adjective or remedial’ law, which prescribes method

[sic] of enforcing the rights or obtaining redress for their invasion.” Stern v. Dill, 442
N.W.2d 322, 324 (Minn. 1989) (citing Meagher v. Kavli, 251 Minn. 477, 488, 88 N.W.2d
871, 879–80 (1958)); Lombardo v. Seydow-Weber, 529 N.W.2d 702, 704 (Minn. App.

1995) (“A statute that does not create a new cause of action or affect a defense is

procedural.”).

       Many statutes “have both procedural and substantive aspects.” Lombardo, 529
N.W.2d at 704 (Minn. App. 1995). The court’s analysis in Lombardo is informative, as it

involves a similar issue. In Lombardo, the trial court concluded that rule 41.01(b)8

superseded section § 145.682, subd. 6 and dismissed plaintiff’s medical-malpractice

action for procedural irregularities. 529 N.W.2d 703. The issue on appeal was whether

the legislature, by enacting section 145.682, usurped the trial court's inherent powers to

control procedural matters.    Id. at 704.        In addressing the mixed procedural and


8
 This rule provides as follows: “Except as provided in clause (a) of this rule, an action
shall not be dismissed at plaintiff's instance except upon order of the court and upon such
terms and conditions as the court deems proper. Unless otherwise specified in the order,
a dismissal herein is without prejudice.” Minn. R. Civ. P. 41.01(b).

                                             17
substantive nature of the medical-malpractice statute, the supreme court determined that

the timing requirements of section 145.682 were procedural in nature.             Id. at 705.

Lombardo’s analysis was informed in part by the earlier case of Stern v. Dill, 442
N.W.2d 322 (Minn. 1989), in which the Minnesota supreme court considered whether the

requirement that an expert-affidavit in a medical-malpractice case be filed within 180

days was procedural or substantive. Id. at 324. The supreme court concluded that the

time limits set forth under sections 145.682, subd. 2(2) and subd. 3, relating to the initial

180-day affidavit of expert review, were procedural. Id. As a result, the time for serving

an expert affidavit under the statute could be extended under rule 6.02, even after the

time limits had expired.9 Id.

       There are several instances in which a court has authorized the extension of the

expert-affidavit timelines. The statute itself provides that the parties may agree to extend

the 180-day time limit or the court may extend the time limit “for good cause shown.”

Minn. Stat. § 145.682, subd. 4(b) (2012). More recently, we addressed the issue of when

the parties or the court may extend the statutory expert-review deadlines for good cause.

Mercer v. Andersen, 715 N.W.2d 114, 123 (Minn. App. 2006).                The Mercer court

reiterated that the statutory provisions of Minn. Stat. § 145.682 must be read in

conjunction with the rules of civil procedure, and we held the district court did not abuse

its discretion in denying plaintiff’s motion to extend the scheduling-order deadline

because plaintiff failed to show excusable neglect under rule 6.02. Id.

9
 Rule 6.02 of the Minnesota Rules of Civil Procedure authorizes a court to extend the
statutory time limits for filing an affidavit where failure to act was the result of excusable
neglect.

                                             18
       Stern is distinguishable, as it addressed the extension of the statutory deadline in

Minn. Stat. § 145.682. This case involves the curtailment of a deadline and compels a

different conclusion.   Lombardo is again instructive.      In addition to the holding in

Lombardo that the deadlines of section 145.682 were procedural in nature, that opinion

held that insofar as section 145.682 requires mandatory dismissal of malpractice claims,

it “regulates substantive rights, has a jurisdictional component, and can be outcome

determinative.” 529 N.W.2d 705. Importantly, Lombardo concluded that a medical-

malpractice defendant could not rely on a court rule to “circumvent a substantive

provision of a statute.” Id. We conclude that here the district court erred by applying

rule 115.03 to Minn. Stat. § 145.682.

       Section 145.682 is determinative with respect to the timeliness of expert affidavits.

The object of all interpretation and construction of laws is to ascertain and effectuate the

intention of the legislature. Minn. Stat. § 645.16 (2012). “When the language of a statute

is plain and unambiguous, it is assumed to manifest legislative intent and must be given

effect.”   Burkstrand v. Burkstrand, 632 N.W.2d 206, 210 (Minn. 2001).             “Section

145.682 is unambiguous and requires strict compliance with its provisions.” Mercer, 715
N.W.2d at 122. Subdivision 6 mandates that a motion to dismiss hearing must be set “at

least 45 days from the date of service of the motion,” and the curative affidavits must be

provided “before the hearing.” Minn. Stat. § 145.682, subd. 6(c); see also Wesely, 806
N.W.2d at 41-42 (“[T]he safe-harbor period is an automatic, 45-day delay before the

court hears any arguments or makes any decisions regarding deficiencies in the

affidavit.”). Appellant’s June 3 affidavits were served before the hearing and are timely


                                            19
under a plain reading of Minn. Stat. § 145.682, subd. 6(c).           The legislature may

ultimately determine to amend the statute to achieve a result consistent with that reached

by the district court but we will not encroach upon the right of the legislature to enact law

by “writ[ing] into a statute what the legislature did not.” Hutchinson Tech., Inc. v.

Comm’r of Revenue, 698 N.W.2d 1, 12 (Minn. 2005). Based upon a clear reading of the

statute, we conclude that appellant’s June 3 affidavits were timely and the district court

erred in invoking rule 115 and holding otherwise.

                                            II.

       The district court abused its discretion in determining that the June 3, 2013
       expert affidavits lacked foundational reliability.

       The appellate court applies an abuse-of-discretion standard of review to a district

court’s ruling on the admissibility of expert testimony. Teffeteller, 645 N.W.2d at 426-

27. Evidentiary rulings concerning “materiality, foundation, remoteness, relevancy, or

the cumulative nature of the evidence” are within the trial court’s sound discretion.

Johnson v. Washington Cnty., 518 N.W.2d 594, 601 (Minn. 1994).

       Here, the district court found that the June 3 affidavits were built upon the “faulty

premise” that Boeckmann had a legal duty to override Ekberg’s order to issue therapeutic

day-passes. The district court stated that “[t]here is no sufficient foundation for this

suggestion” and concluded that even if it were to “unreasonably bend the rules and allow

the last-minute expert disclosures of [appellant], her affidavits still run afoul of Rule 702

of the Minnesota rules of Evidence requiring adequate foundation.” The district court

then selectively identified certain evidence in the record suggesting that decedent was



                                             20
making positive progress and successfully used a day-pass on January 8, 2010, without

incident. The district court further faulted the affidavits for failing to address other

important facts relating to the issuance of the January 9, 2010 day-pass, including

Boeckmann’s encouragement to appellant that she take decedent for a drive, the lack of

geographical restrictions on the day-pass, and the designation that decedent was subject

to “close” monitoring.

       Rule 702 governs the admissibility of expert testimony and provides that “[i]f

scientific, technical, or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue, a witness qualified as an expert

by knowledge, skill, experience, training, or education, may testify thereto in the form of

an opinion or otherwise.” Minn. R. Evid. 702. A rule 702 foundational reliability

analysis requires the district court to: (1) analyze the proffered testimony in light of the

purpose for which it is being offered, (2) consider the underlying reliability, consistency,

and accuracy of the subject about which the expert is testifying, and (3) determine if the

proffered evidence is reliable. Doe v. Archdiocese of St. Paul & Minneapolis, 817
N.W.2d 150, 167-68 (Minn. 2012).

       The district court did not perform a Rule 702 analysis as elucidated in Archdiocese

of St. Paul & Minneapolis with respect to Simon’s and Lukas-Dreiss’s June 3 expert

affidavits. Again underscoring our recognition of the complex record with which the

district court was working, we conclude that the district court acted as the fact-finder and

based its decision on its view of the evidence. In so doing, the district court intruded

upon a function customarily reserved for the fact-finder at trial.       The reliability of


                                            21
appellant’s expert opinion testimony with regard to causation goes to the “relative

weight” of that testimony rather than to its admissibility. State v. Myers, 359 N.W.2d
604, 611 (Minn. 1984). Any weaknesses in the testimony related to whether Boeckmann

failed to perform the duties required of her as a nurse are relevant to the weight of

appellant’s evidence but not to its admissibility. See Sentinel Mgmt. Co. v. Aetna Cas. &

Sur. Co., 615 N.W.2d 819, 824 (Minn. 2000). Several factual allegations in the record

are contested, including by way of example, what Boeckmann and other hospital staff

members knew about decedent’s condition, whether Boeckmann improperly issued a

day-pass without contacting a physician to address the family’s concerns, whether

decedent’s day-pass was limited to hospital grounds, and related factual inquiries.

Ultimately, the weight and credibility to be given to appellant’s witnesses—including

Simon’s and Lukas-Dreiss’s testimony—should be decided by a finder-of-fact and not by

the district court. See Knuth v. Emergency Care Consultants, P.A., 644 N.W.2d 106, 112

(Minn. App. 2002), review denied (Minn. Aug. 6, 2002).

       Cognizant of both the necessity to comply with the intention of the legislature as

expressed in Minn. Stat. § 145.682 to prevent frivolous malpractice lawsuits and of the

caution expressed in Sorenson v. St. Paul Ramsey Med. Ctr., 457 N.W.2d 188, 192

(Minn. 1990) that the “primary objective of the law is to dispose of cases on the merits,”

we conclude that this case must be reversed and remanded to the district court to enable

the fact-finder to resolve issues that remain.




                                             22
                                     DECISION

       The district court erred in concluding that appellant’s affidavit of expert disclosure

was fatally flawed such that the statutory safe-harbor provision could not attach; that the

district court erred by failing to give appellant the full 180 days within which to file

expert affidavits and by mischaracterizing her June 3 affidavits as curative and subjecting

them to the inapplicable timeliness requirements of general rule of practice 115.03; and

the district court abused its discretion by invading the province of the jury in its

foundational reliability analysis.

       Reversed and remanded.




                                             23